
	
		I
		111th CONGRESS
		2d Session
		H. R. 4607
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve the purchase and processing of healthful commodities for use in
		  school meal programs.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Food for Healthy Schools Act
			 of 2010.
		2.Procurement and processing of food service
			 products and commoditiesSection 9(a)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(a)(4)) is amended by adding at the
			 end the following:
			
				(C)Procurement and processing of food service
				products and commoditiesThe
				Secretary shall—
					(i)identify, develop, and disseminate to State
				departments of agriculture and education, school food authorities, local
				educational agencies, and local processing entities, model product
				specifications and practices for foods offered in school nutrition programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to
				ensure that the foods reflect the most recent Dietary Guidelines for
				Americans;
					(ii)not later than 1 year after the date of
				enactment of this subparagraph—
						(I)carry out a study to analyze the quantity
				and quality of nutritional information available to school food authorities
				about food service products and commodities; and
						(II)submit to Congress a report on the results
				of the study that contains such legislative recommendations as the Secretary
				considers necessary to ensure that school food authorities have access to the
				nutritional information needed for menu planning and compliance assessments;
				and
						(iii)to the maximum extent practicable, in
				purchasing and processing commodities for use in school nutrition programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.),
				purchase the widest variety of healthful foods that reflect the most recent
				Dietary Guidelines for
				Americans.
					.
		
